DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 2, 3, 5, 9-12, 18 and 19, and the cancellation of claims 1 and 20, have been accepted.

Allowable Subject Matter

Claims 2-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 05/10/2022, claims 1, 5, 11 14 and 20 were rejected under 35 USC 102(a)(1) as being anticipated by the Japanese publication to Sagayama et al. (JP 2001/290474 A), claims 1-6, 9, 11-15, 18 and 20 were rejected under 35 USC 102(a)(2) as being anticipated by the US patent application publication to Maezawa (US 2020/0160820), and claims 7, 8, 10, 16, 17 and 19 were objected to as being dependent upon a rejected base claim, but deemed allowable if rewritten in independent from including all of the limitations of the base claim and intervening claims.
In response, the Applicant has cancelled claims 1 and 20, incorporated the subject matter of claim 1 into claims 2 and 3, amending them into independent form, incorporated the subject matter of claim 3 into claim 11, incorporated the subject matter of claim 11 into claim 12, amending it into independent form, and argued correctly that the reference to Maezawa does not qualify as prior art given its common ownership to the preset invention and its publication date.
Further, as presented in the previous Office Action, Sagayama fails to disclose the limitations as recited in claims 2, 3 and 12, as originally filed; and therefore, cannot be considered prior art over the new and amended independent claims comprising said limitations. 
After further search and consideration of the prior art, no new references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 2, 3, 11 and 12, and their dependent claims 4-10 and 13-19, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/17/2022